{¶ 22} I concur with Judge's Hildebrandt's analysis, but write separately to comment on one issue: the practice of requesting the clerk not to serve a summons.
 {¶ 23} There is no support in the Civil Rules for this practice, which is evidently so widespread, at least in this county, that the clerk's office has a rubber stamp reading "Do Not Serve."
 {¶ 24} Civ.R. 4(A) directs that "[u]pon the filing of the complaint the clerk shall forthwith issue a summons for service upon each defendant listed in the caption." The Civil Rules were instituted in 1970, abrogating the old system where lawyers requested service by a praecipe. We do not use praecipes any more, but old ways of thinking die hard. Maybe the rubber stamp predates the rules. The clerk should junk the stamp, because there is no authority to fail to serve the summons "forthwith," which I think is legalese for "right now."
The court has recorded its own entry on the date of the release of this Decision.